Case 20-10343-LSS Doc 2941-1 Filed 05/04/21 Pageiof5

April 29, 2021 QRT ERY -4 AM 8: 46

Your Honor good Morning,

Thank you for this opportunity to address the court, and with all due respect | convey the following
corroborated evidence to you, the court, the BSA, and partnered insurance companies with the
following.

 

My life after the attacks has been shattered. | questioned my sexuality because of the reactions my
body had. | felt nothing except numb for a very long time. Intimate relationships have run the gamut of
emotions and | sometimes used learned behaviors inappropriately because | didn’t understand the
dynamics as my first experience with sex was with a male (my attacker), | was engaged young and
suffered from depression, anger, and again a lack of learned behavior skills to bolster understanding

 

the hospital, which was also my employer where | was a practicing surgical technologist, the emergency
room physician didn’t admit me to the psych ward because of the job | held and the stigma it would
bring. My second and current marriage of 19 years, has been a blessing. HMMs very understanding,
and | love her very much! HOWEVER, it has taken me many years of my marriage, many counseling
appointments, several hospitalizations, many therapy sessions, ECT Shock treatments three days a week
for three weeks then a tapper down of treatments two for two weeks then one, with one maintenance
treatment that almost detached my retina to have the courage and stamina to address the root cause
and that is RAPE! And all the personage and power it destroys in nanoseconds! You guys want to have
at those records, see what the long arduous fallout from childhood RAPE destroys! you want to see the

BLOOD! be my guest, but do it through my lawyer i

 
Case 20-10343-LSS Doc 2941-1 Filed 05/04/21 Page 2of5

Now understand me, | was RAPED as a child! | have spent the better part of my life suffering from
clinical depression, stomach ailments, suicidal ideation, and pervasive anxiety along with PTSD. Also, |
WANT/NEED the court, the BSA, and associate Insurance companies (Hartford Insurance in the spot lite}
to know that the survivors fully understand the BSA and Insurance companies were given extra time in
“good faith”. If | may further state, an opportunity to vet the survivors “Proof of Claim”; however,
instead the two aforementioned entities decided to use this time to make deals behind mine and the
other survivors backs! | again! castigate!! fervently!!! the BSA and Insurance companies for the dirty
dealing and reducing my pain and suffering to nothing! Pennies on the dollar. The BSA “we want to
help” my butt in Macy’s window! The BSA wants to help! Then stop trying to limit your liabilities and pay
me and the others!!! !!

The continued games that are being played at my expense are causing me to relapse into depression,
and | am thinking about suicide again daily. Again, with respect to your Honor, the Court, the BSA, and
associated insurance companies: “| HAVE SUFFERED ENOUGH! My fellow brothers have “SUFFERED
ENOUGH!” The BSA doesn’t care it has again lied. This is a show about limiting their liabilities to the
survivors and for God’s sake they even announced in the news this great plan! I’m done! You are
RAPING ME AGAIN AND NOW IN PUBLIC VIEW! Directly, MAN TO MAN!

To the BSA and associates your time is up! It is in my opinion that time and time again my good faith is
used for other means and that | in kind ask the Bankruptcy Court to order the BSA to pay restitution for
my RAPE and SHATTERED LIFE and file a viable plan to exceed one hundred and thirty billion dollars, or
even more! Because | personally want the limits of all the policies! (You all knew and turned a blind eye)
a proper compensation fund or move to Chapter 7 liquidation immediately! And |’ll take all the limits of
the policy then. There has been nothing but talk about the BSA’s and their associates’ rights under the
Personage Act of the Bill Of Rights. What about our Rights! They MATTER! You have not been RAPED! |
have been RAPED! And the law states Federal , State, and Local that if a person (s) or Corporate Entity
with a board of trustees thus obtaining personage under the personage act of the Bill Of Rights upon
destroying through admitted/ or evidentiary funding of guilt a life it shall make whole that life by duly
compensating the victim(s) and entering in to a debtor compensation for VICTIMS relationship.
Furthermore, I’m asking that my brothers {fellow survivors) be, without further delay, be duly
compensated for their suffering. Likewise, for me PERSONALLY to be compensated, for no less than two
million dollars after my lawyers and staff are paid at NN and a Men’s 18k Gold Presidential Rolex
engraved on the back “Presented to Puly 4th 2021 as an apology from the BSA”. That is what |
want, now make it happen! NO MORE GAMES!

End note, | had a cancerous tumor taken out this past summer and amazingly (God’s Grace) the
margins and lymph nodes came back negative for microscopic spread! NO CHEMO! However, | have no
more time for your wiggling around on the hook! Get in the water! Do your job and compensate me for
RAPE! VIOLENT RAPE, and the damage to my brain and life as a direct result of VIOLENT RAPE. No more
HUMILIATION! No more BACK ROOM DEALS! E...N...0...U..G...H!

Thank you, your Honor, for allowing me to address this Bankruptcy Court and | do hope all involved are
staying safe and well. Thank you again.

 
Case 20-10343-LSS Doc 2941-1 Filed 05/04/21 Page 3of5

In closing, an excerpt from out 16th President Abraham Lincoln 2nd Inaugural Address Saturday March
4th, 1865

“with malice toward none; with charity for all; with firmness in the right, as Gad gives us to see
the right, let us strive on to finish the work we are in; to bind up the nation's wounds; to care for
him who shall have borne the battle, and for his widow, and his orphan -- te-achieve and-cherish

atasting- peace-ameng ourselves and with the world. to do all which may achieve and cherish a

just, and a lasting peace, among ourselves, and with the-werld. all nations.
[Endorsed by Lincoln:]}

Includes changes Lincoln made and obtained from (Washington D.C.: The American Memory
Project. [2000-02)).

- “FOR HIM WHO SHALL HAVE BORNE THE BATTLE ”.

Respectfully,

 
Case 20-10343-LSS Doc 2941-1 Filed 05/04/21 Page 4of5

 

April 29, 2021

Your Honor,

AS a. if: of 19 years, | would like to add to his story. | have watched him valiantly struggle, on
a daily basis, with the aftereffects of the sexual abuse he encountered as a child at the hands of the

BSA. | can attest to there being many days and nights | didn’t know what the result of that struggle

was going to be. Can you imagine every day on your way home wondering if your spouse was going to
be alive when you got home? Or every time you call and he does not answer the phone you start to
panic because you are wondering if today is the day that he lost the fight? Or watch an exceptionally
intelligent, gifted man, with immense potential for what his live could have been, and what he could
have achieved, struggle to make it through just one more day?

The fact that [is still alive today is a testament to his faith, his strength and his determination to not
let the horrible events of his childhood define him. | am sure many, if not all, of the other individuals
who had similar experiences with the BSA, struggle with that same fight.

) ask that you look past the vague numbers of “claimants”, and SEE the people and their stories. They
are people, and these events forever impacted their lives in many known, and many unknown

ways. That needs to be recognized, acknowledged, and the abusers who stole so much for them, need
to be held accountable.

Sincerely,

 

 
 

fens a bite thee cl

lof! aq! uak baci] IM
Ay)

+ S Vou

urasianlich GTOS ATIC OEPSTIE.

 

 

Lb LAPOESY 10861

Case 20-10343-LSS Doc 2941-1 Filed 05/04/21 Page 5of5

 

 

oo

& til = Tin |

Smee TOSS

Je1!®eW }uaundO|

ys OR)Apeoy

 

 

poepryryna)

 

 

 

 

 
